Under the Acts of 1815, (pp. 39 and 44,) providing for the collection of interest on judgments, in all cases where the original cause of action bears interest, interest shall be collected on that. But if an appeal shall be taken and dismissed or with, drawn, interest shall be allowed not merely on the original cause of action, but on the entire judgment, made up of principal, interest and costs; or if the original cause of action shall not bear interest, still interest shall be allowed on the entire judgment.